Fourth Court of Appeals
                                San Antonio, Texas
                                      August 25, 2016

                                    No. 04-16-00226-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                   Lauro Eduardo RUIZ,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4068
                       Honorable Andrew Carruthers, Judge Presiding


                                      ORDER
        Appellees’ motion for extension of time to file their brief is GRANTED. We order the
brief due September 29, 2016.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court